DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Status of Claims
This Office Action is in response to the application filed on 3/19/2019. Claims 1, 4-5, 7-8, and 10-15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments, see arguments on page 6/9, filed 7/6/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 1, 4, 5, and 7-15 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 7/9, filed 7/6/2021, with respect to the rejection(s) of claim(s) 1, 9, 14, and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference, Hegemann et al. (US-2014/0249722; hereinafter Hegemann).  While Katsumasa discloses updating a vehicle’s operation mode based on the operation modes of surrounding vehicles, of which were determined via calculating an overall percentage, the Examiner agrees that Katsumasa does not explicitly disclose assigning numerical values to each vehicle based on their operation mode.  However, Hegemann does teach this in [0012].  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-5, 7-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumasa et al. (JP-2015/044432; hereinafter Katsumasa already of record) in view of James et al. (US-2016/0355192; hereinafter James; already of record) and further in view of Hegemann et al. (US-2014/0249722; hereinafter Hegemann).
Regarding claim 1, Katsumasa discloses a vehicle control apparatus (see at least Abs), comprising: 
processing circuitry (see at least [0015) configured to: 
acquire information regarding an operation mode … from each of a plurality of different vehicles within a predetermined range of a host vehicle (see at least [0022]-[0023] and [0016]); 
the operation mode based on the acquired state information (see at least [0024] where the mode of another vehicle is determined based on qualities of the operation, such as a distance between two vehicles, thus implying whether or not the state of the vehicle is in motion);
determine, as an operation mode of the host vehicle, the operation mode having a largest number among…the operation modes of the plurality of different vehicles (see at least [0043]-[0044] where an operation mode having a majority is determined and then the self vehicle’s mode is updated to match); and 
…when the operation mode of the host vehicle and the operation mode having the largest number among…operating modes are different (see at least [0007] and [0044] which details the detection of operation modes of nearby vehicles and compares the number of vehicles operating in a specific mode to the self vehicle’s mode and updates the self vehicle’s operation mode accordingly).
However, Katsumasa does not disclose
…state information…
weight, for each of the plurality of different vehicles…
…the weighted… 
automatically switch the operation mode of the host vehicle to the determined operation mode…the weighted…
James, in the same field of endeavor, teaches 
…state information (see at least [0036] which teaches a sensor used to detect the speed of objects around a vehicle, thus indicating the state of another vehicle, such as if it is in motion or parked)…
…
automatically switch the operation mode of the host vehicle to the determined operation mode (see at least [0018] where a vehicle automatically switches operation modes)… 

Neither Katsumasa nor James disclose or teach 
…weight, for each of the plurality of different vehicles…
…the weighted… 
…the weighted… 
Hegemann, in the same field of endeavor, teaches 
…weight, for each of the plurality of different vehicles (see at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and the uses that information to determine if driver involvement is required)…
…the weighted (see at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and the uses that information to determine if driver involvement is required)… 
…the weighted (see at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and the uses that information to determine if driver involvement is required)… 

Regarding claim 4, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to control presentation of the operation mode having the largest number among … operating modes (see at least [0007], [0043], and [0044] where a display presents the operation mode of another vehicle in addition to determining that there are more vehicles operating in one mode than another mode).
However, Katsumasa does not disclose …the weighted…
Hegemann, in the same field of endeavor, teaches 
…the weighted (see at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and the uses that information to determine if driver involvement is required)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation mode detection of Katsumasa and James with assigned weights as taught by Hegemann to provide more driver assistance functions, requiring less involvement from a user who may inadvertently chose a less desirable option.  By assigning values to other vehicles, based on their operation mode for instance, the driver assistance system can more accurately make decisions on proper vehicle operation (see at least [0011]-[0012]).
Regarding claim 5, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa also discloses …the operation mode of a different vehicle of the plurality of different vehicles (see at least [0044])…
However Katsumasa does not disclose the processing circuitry is configured to detect simultaneous switching on a basis of a number of pieces of operation mode switching information, the operation mode switching information indicating that the operation mode … has been switched within a predetermined time period, operation modes of aApplication No.: 16/334,4573 Docket No.: S 1459.72430US00 Reply to Final Office Action of May 5, 2021predetermined number or more of different vehicles being switched within a predetermined time period in the simultaneous switching, and 
wherein the processing circuitry is configured to determine, where the simultaneous switching has been detected, the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, as the operation mode of the host vehicle.
James, in the same field of endeavor, teaches 
the processing circuitry is configured to detect simultaneous switching on a basis of a number of pieces of operation mode switching information, the operation mode switching information indicating that the operation mode … has been switched within a predetermined time period, operation modes of aApplication No.: 16/334,4573 Docket No.: S 1459.72430US00 Reply to Final Office Action of May 5, 2021predetermined number or more of different vehicles being switched within a predetermined time period in the simultaneous switching (see at least [0031], [0100], and Fig 2), and 
wherein the processing circuitry is configured to determine, where the simultaneous switching has been detected, the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, as the operation mode of the host vehicle (see at least [0031], [0100]-[0101], and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of Katsumasa which determines the appropriate operation mode for a host vehicle to currently travel in once a variety of incoming data is analyzed, with 
Regarding claim 7, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 5.  Katsumasa additionally discloses the processing circuitry is configured to control, where the simultaneous switching has been detected, presentation of a switching direction of the operation mode with the largest number indicated by the pieces of operation mode switching information (see at least [0007], [0021], and [0044]).
Regarding claim 8, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 5.  Katsumasa additionally discloses the processing circuitry is configured to control, where the simultaneous switching has been detected and a driver has instructed switching to an operation mode different from the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, output of warning to the driver (see at least [0015], [0021], and [0044]).
Regarding claim 10, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to determine, as the operation mode of the host vehicle, the operation mode having the largest number among … operation modes, exceeding a predetermined threshold value among the acquired pieces of information regarding the operation mode (see at least [0022] and [0043]-[0044]).
However, Katsumasa does not disclose …the weighted…
Hegemann, in the same field of endeavor, teaches 
…the weighted (see at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and the uses that information to determine if driver involvement is required)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation mode detection of Katsumasa and James with assigned weights as taught by Hegemann to provide more driver assistance functions, requiring less involvement from a user who may inadvertently chose a less desirable option.  By assigning values to other vehicles, based on their operation mode for instance, the driver assistance system can more accurately make decisions on proper vehicle operation (see at least [0011]-[0012]).
Regarding claim 11, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 10.  Katsumasa additionally discloses the predetermined threshold value varies depending on a switching direction of the operation mode (see at least [0043]-[0044]).
Regarding claim 12, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 10.  Katsumasa additionally discloses the predetermined threshold value varies depending on an environment in which the host vehicle travels (see at least [0043]-[0044]).
Regarding claim 13, Katsumasa in view of James and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to select, from information transmitted from a server collecting information regarding the operation of the plurality of different vehicles, information regarding the operation modes of the plurality of different vehicles (see at least [0007], [0021], and [0044]).
Regarding claim 14, Katsumasa discloses a vehicle control method (see at least [0001]).
Regarding claim 15, Katsumasa discloses a movable object (see at least Abs).  Katsumasa in view of James and Hegemann also teach the analogous material of that in claim 1 as recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                8/16/2021